Citation Nr: 1433909	
Decision Date: 07/30/14    Archive Date: 08/04/14

DOCKET NO.  06-07 821	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1. Entitlement to service connection for a disability manifested by tremors, to include as due to exposure to herbicides.

2. Entitlement to higher initial disability ratings for posttraumatic stress disorder (PTSD), evaluated as 50 percent disabling from September 8, 2011, and as 70 percent disabling from December 31, 2013.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

Michael Sanford, Associate Counsel


REMAND

The Veteran had active duty service from March 1968 to February 1970.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from March 2005 and March 2012 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.

In June 2014, the Veteran and his wife testified before the undersigned Veterans Law Judge via live videoconference.  A transcript of that proceeding is associated with the Veteran's electronic (VBMS) claims file.

A remand is necessary to ensure complete evidentiary development with respect to the claims on appeal.

First, a private treatment record dated in September 2012 from Dr. H.J. notes that the Veteran "...is living off of social security disability."  There are no Social Security Administration (SSA) disability records associated with the Veteran's claims file.  The Board notes that once VA is put on notice that the Veteran is in receipt of SSA disability benefits, VA has a duty to obtain the records associated with that decision.  See Murincsak v. Derwinski, 2 Vet. App. 363 (1992).

Second, a VA examination with respect to the Veteran's claim for service connection for tremors is necessary.  The Veteran was provided a VA examination in February 2011 with respect to this claim.  However, the examiner merely stated that the Veteran does not suffer from Parkinson's disease.  A review of the record, however, does not clarify what precise disability the Veteran experiences, which results in tremors of the head and upper extremities.  

The record is quite clear that that the Veteran has experienced tremors since not long after he separated from service in 1970.  See September 2004 VA Treatment Record.  Further, there is some support for the proposition that the Veteran's tremors may be related to his presumed exposure to herbicides in Vietnam.  See August 2008 Statement of Dr. M.D.  An opinion as to whether the Veteran's tremors are related to his period of active service, including his presumed exposure to herbicides is necessary.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (VA examination must be sufficiently thorough to enable the Board to make an informed decision).

The Board also notes that at the hearing, the Veteran asserted that his tremors may be related to his service-connected PTSD and/or type II diabetes mellitus.  See Hearing Transcript at pgs. 20-21. As part of the VA examination, an opinion as to whether the Veteran's tremors are secondary to those service-connected disabilities must be furnished.  See Barr, 21 Vet. App. at 311.

The Board also finds that the matter must be remanded for the agency of original jurisdiction (AOJ) to address the issue of entitlement to a total disability rating based on individual unemployability due to service-connected disability (TDIU).  In Rice v. Shinseki, 22 Vet. App. 447 (2009), the United States Court of Appeals for Veterans Claims (Court) held that the issue of entitlement to TDIU is part of a rating claim when that issue is raised by the record.  In this instance, the Veteran raised the issue at his hearing before the undersigned.  See Hearing Transcript at pg. 3.  Accordingly, because the issue of entitlement to a rating of TDIU has been raised in the context of the claim for a higher rating for PTSD, on remand, the AOJ must specifically consider whether a rating of TDIU is warranted as part of its readjudication of the Veteran's rating claim.

Finally, as this matter is being remanded for the reasons set forth above, any additional VA treatment records of the Veteran for her asserted disabilities should also be obtained.  See 38 U.S.C.A. § 5103A(b), (c) ; 38 C.F.R. § 3.159(b); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).


Accordingly, the case is REMANDED for the following action:

1. Any medical or other records relied upon by the SSA in deciding a claim for disability benefits must be sought.  The procedures set forth in 38 C.F.R. § 3.159(c) (2013) regarding requesting records from Federal facilities must be followed.  All records and/or responses received must be associated with the claims file.  If any records sought are determined to be unavailable, the Veteran must be notified of that fact pursuant to 38 C.F.R. § 3.159(e) (2013).

2. The AOJ should also contact the Veteran and request that he identify the names, addresses and approximate dates of treatment for all health care providers, VA and private, who may possess additional records pertinent to his claim.  The AOJ should attempt to obtain and associate with the claims folder any medical records identified by the Veteran that are not already of record.

3. Schedule the Veteran for a VA examination to determine the nature and etiology of any disability manifested by tremors.  The claims file, including a copy of this remand, must be made available to the examiner for review in connection with the examination.  

The examiner is requested to address the following:

a. Does the Veteran suffer from any disability manifested by tremors?  If so, state the diagnosis.

If the examiner rejects a diagnosis of Parkinson's disease, he/she must provide an explanation as to why a diagnosis of Parkinson's disease is not appropriate.

b. Is it at least as likely as not (i.e. 50 percent or greater probability) that disability manifested by tremors had its onset in service or is otherwise related to the Veteran's period of active service, including his exposure to herbicides in Vietnam?  (The Veteran's exposure to herbicides in Vietnam is presumed.)

c. Is it at least as likely as not (i.e. 50 percent or greater probability) that the Veteran's disability manifested by tremors was caused by his service-connected diabetes mellitus or PTSD?

d. Is it at least as likely as not (i.e. 50 percent or greater probability) that the Veteran's disability manifested by tremors was made chronically worse by his service-connected diabetes mellitus or PTSD?

The examiner is advised that the Veteran is competent to report his symptoms and history, and such reports must be specifically acknowledged and considered in formulating any opinions.  If the examiner rejects the Veteran's reports of symptomatology, he or she must provide a reason for doing so.

If the examiner is unable to provide an opinion without resort to speculation, he or she should explain why this is so and what if any additional evidence would be necessary before an opinion could be rendered.  The examiner must provide a rationale for each opinion given.

4. The agency of original jurisdiction will then readjudicate the Veteran's claims, including the question of entitlement to TDIU based on PTSD.  Any additional development deemed necessary should be undertaken.  If a benefit sought on appeal remains denied, the Veteran and his representative should be provided with a Supplemental Statement of the Case.  An appropriate period of time should be allowed for response before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


